Citation Nr: 1814167	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  15-45 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from October 1960 to July 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Most recently, in September 2017, the Board remanded the appeal for further development.  Unfortunately, as discussed below, another remand is necessary to evaluate the claim.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2017, the Board remanded the claim to obtain a VA medical opinion with regard to the bilateral hearing loss claim.  The examiner was requested to address whether it is at least as likely as not that the Veteran's currently diagnosed bilateral hearing loss was incurred in or a result of a disease or injury sustained during active duty service.  The examiner was specifically informed that stating that hearing loss was not shown at separation was not a sufficient rationale, standing alone, as service connection could be granted for hearing loss shown after service if it was determined to be related to in-service noise exposure.

Pursuant to the September 2017 remand, the RO obtained a VA examination in September 2017, in which the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was related to service because the evidence in his service treatment records showed he separated with normal hearing.  The RO obtained a VA medical opinion from the September 2017 VA examiner in October 2017, in which the examiner again opined that it was less likely than not that the Veteran's bilateral hearing loss was related to service because the Veteran's service treatment records showed he separated from service with hearing at the upper range of normal based on his separation examination.  The examiner directly ignored the Board's instructions that only stating that hearing loss was not shown at separation was not a sufficient rationale.  While the Board sincerely regrets the delay, a remand is necessary to fully comply with the September 2017 Board remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion with regard to the bilateral hearing loss claim.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate that the examination report in the claims file was in fact made available for review in conjunction with the examination.  The examiner is requested to address the following question: 

Whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed bilateral hearing loss was incurred in or a result of a disease or injury sustained during active duty service.  

The examiner is requested to consider the August 2014 private treatment record that notes the Veteran was around jet engines while serving in the military.  Stating that hearing loss was not shown at separation is not a sufficient rationale, standing alone, as service connection can be granted for hearing loss shown after service IF it is determined to be related to in-service noise exposure.

2.  After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




